                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                     CIVIL ACTION NO. 2:13CR19-001

UNITED STATES OF
AMERICA,

               Plaintiff,

    v.                                               ORDER

JAMES THOMAS LIFSEY,

               Defendant.


         This matter is before the Court on the Government’s Motion to Authorize

Payment from Inmate Trust Account [Doc. 60], filed July 21, 2021. Defendant

has not responded to the Motion.

   I.      Background

         Defendant pled guilty to three counts of child exploitation and child

pornography in violation of 18 U.S.C. §§ 2251(a), § 2252(a)(1), and

§2252A(a)(5)(B). On January 22, 2015, the District Court sentenced Defendant

to a total of 192 months’ imprisonment on each of Counts One and Two and 96

months’ imprisonment on Count Three. All three terms of imprisonment were

to run concurrently. The District Court also sentenced Defendant to a term of

supervised release of life for each of the three counts, a special assessment of

$300.00, and payment of restitution in the amount of $46,057.00. Defendant


                                         1

        Case 2:13-cr-00019-MR-WCM Document 62 Filed 08/25/21 Page 1 of 3
has paid the special assessment and $26,444.54 in restitution, leaving a

remaining balance of restitution of $19,612.46.

         Defendant is currently assigned to the Federal Correctional Institution

in Texarkana, Texas and is scheduled to be released from custody in July, 2026.

         The Government advises that it recently learned Defendant has a

balance of $736.74 in his inmate trust account maintained by the Bureau of

Prisons. The Government seeks an order of this Court authorizing the Bureau

of Prisons to turn over $636.74 of these funds for payment towards Defendant’s

remaining balance of restitution of $19,612.46.

   II.      Discussion

         The Government has the authority to enforce orders of restitution “in

accordance with the practices and procedures for the enforcement of a civil

judgment under Federal law or State law.” 18 U.S.C. § 3613(a), (f). An order of

restitution “may be enforced against all property or rights to property” of the

Defendant, id., and may be enforced “by all other available and reasonable

means.” 18 U.S.C. § 3664(m)(1)(A)(ii). Further, “an order of restitution . . . is a

lien in favor of the United States on all property and rights to property of the

person fined as if the liability of the person fined were a tax liability . . . .” 18

U.S.C. § 3613(c).

         Also, Defendant is under a continuing obligation to pay his order of

restitution. If a defendant gains “substantial resources from any source” while

                                         2

         Case 2:13-cr-00019-MR-WCM Document 62 Filed 08/25/21 Page 2 of 3
incarcerated, he “shall be required to apply the value of such resources to any

restitution or fine still owed.” 18 U.S.C. § 3664(n). According to the schedule of

payment in Defendant’s restitution order, Defendant’s payment of restitution

was to begin immediately.

      Upon review of the Government’s motion, the undersigned finds that an

order authorizing the release of the subject funds in Defendant’s prison inmate

account is appropriate. The funds are in the Government’s possession, and the

Government has a valid lien against the property. Further, Defendant is under

an obligation to utilize these funds for the payment of restitution still owed.

Finally, the property at issue is cash and does not qualify as property that

Defendant could claim is exempt. 18 U.S.C. § 3613(a)(1) (describing the

applicable IRS property exemptions for criminal cases).

      IT IS THEREFORE ORDERED that the Government’s Motion to

Authorize Payment from Inmate Trust Account is GRANTED, and the Bureau

of Prisons is hereby directed to remit to the Clerk of Court $636.74 held in

Defendant’s inmate trust account as payment toward the remaining

restitution debt in this case.

                                  Signed: August 25, 2021




                                          3

     Case 2:13-cr-00019-MR-WCM Document 62 Filed 08/25/21 Page 3 of 3
